Appellant was indicted, charged with murder, and when tried, he was adjudged guilty of murder in the second degree, and his punishment assessed at ten years in the penitentiary.
The assistant attorney-general has filed a motion to dismiss this *Page 177 
appeal, because the transcript does not contain the sentence, or final judgment of the court. We have carefully examined the transcript, and it not containing the final judgment of the court, sentencing appellant, the motion must be sustained. Dismissed.
Dismissed.
                          ON REHEARING.                       December 20, 1911.